         Case 3:19-cv-00436-SDD-RLB              Document 1       07/03/19 Page 1 of 4
1090-20532                                                                                 #1433593


                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


CHEM CARRIERS, L.L.C.                            CIVIL ACTION NO: 19-436

VERSUS                                           DISTRICT JUDGE:

L. ENERGY INTERNATIONAL, LLC                     MAGISTRATE JUDGE:


                        COMPLAINT FOR BREACH OF CHARTER

       NOW INTO COURT, through undersigned counsel comes Chem Carriers, L.L.C.,

domiciled in the parish of Iberville, and respectfully represents that:

                                                  I.

       Made defendant herein is L. Energy International, LLC, a corporation incorporated under

the laws of the state of Texas, and registered to do business in the State of Louisiana, with its

principal business establishment in Louisiana located in Lafayette, LA.

                                                 II.

       Plaintiff, Chem Carriers, L.L.C., is a limited liability corporation organized under the laws

of the state of Louisiana and is duly authorized to do and is doing business within the jurisdiction

of the United States District Court for the Middle District of Louisiana, with its principal place of

business located in Sunshine, Louisiana.

                                                 III.

       This is an admiralty and maritime claim for breach of charter within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure. This Court has subject matter jurisdiction over this

claim pursuant to 28 U.S.C. § 1333.
          Case 3:19-cv-00436-SDD-RLB             Document 1       07/03/19 Page 2 of 4



                                                 IV.

         This court has personal jurisdiction over the defendant because it regularly and

systematically conducts business within the State of Louisiana and for the following reasons:

defendant obtained a Certificate of Authority to conduct business in Louisiana and, as a

requirement to obtaining a Certificate of Authority, designated a registered agent to accept service

of process in this State. By registering to do business in the State of Louisiana, defendant consented

to and purposefully availed itself of the jurisdiction of the Courts of Louisiana over its person.

                                                 V.

         This court has specific personal jurisdiction over the defendant because it is amenable to

service of process through its registered agent for service of process in Louisiana or, alternatively,

under Louisiana’s long-arm statute, La. Rev. Stat. Ann. § 13:3201.

                                                 VI.

         Pursuant to the Louisiana Long-Arm Statute, this court may exercise personal jurisdiction

over the defendant because it 1) transacts business in Louisiana 2) entered into a contract to supply

goods which was formed in Louisiana and 3) breached a contract causing injury to plaintiff in this

state.

                                                VII.

         This action involves an actual controversy between the parties which requires immediate

resolution by this Honorable Court.

                                                VIII.

         Plaintiff and defendant entered into a Charter Agreement on December 18, 2018, where

the Chem Carriers, L.L.C. was to deliver Ultra Low Sulfur Diesel to an agreed upon port of
          Case 3:19-cv-00436-SDD-RLB              Document 1       07/03/19 Page 3 of 4



discharge at a day rate plus fuel, fuel taxes and lubes, fleet, harbor fee’s, and pass through’s,

attached hereto as Exhibit “A”.

                                                  IX.

       Chem Carriers, L.L.C. delivered to defendant, certain goods, merchandise, and/or services

sold and/or provided to L. Energy International, LLC in connection with the Charter Agreement

entered into by both parties on December 18, 2018.

                                                  X.

       Plaintiff sent eight invoices to defendant for services rendered under the Charter

Agreement between March 2, 2019 and May 31, 2019, all of which remain unpaid according to

Chem Carriers, L.LC.’s Outstanding Invoices Plus Interest spreadsheet attached hereto as Exhibit

“B”.

                                                  XI.

       Defendant, L. Energy International, LLC, is truly and justly indebted to and unto the

plaintiff in the amount of $719,525.43, after applying all just credits, as reflected in Exhibit “B”

and incorporated herein by reference, together with legal interest from the date of judicial demand

until paid, and for all costs incurred in these proceedings.

                                                 XII.

       Plaintiff hereby demands payment in full from L. Energy International, LLC in the amount

of $719,525.43, plus accruing interest, until the debt is paid in full.

                                                 XIII.

       Plaintiff avers that defendant has acknowledged the debt.
         Case 3:19-cv-00436-SDD-RLB             Document 1       07/03/19 Page 4 of 4



                                               XIV.

       Plaintiff avers that the defendant should be cast in judgment for all court costs incurred in

these proceedings.

                                               XV.

       Plaintiff further avers that it should be awarded reasonable attorney’s fees in accordance

with the bad faith exception of 28 U.S.C. § 1927 and/or Louisiana’s Open Accounts Statute, LA

R.S. 9:2781.

       WHEREFORE, plaintiff prays that the defendant be served with a certified copy of this

Complaint, be cited to appear and answer same, and after due proceedings had, that there be

judgment herein in favor of the Plaintiff, and against the defendant, in the amount of $719,575.43,

together with legal interest from the date of judicial demand, plus court costs and attorney’s fees

incurred by plaintiff in bringing this matter to Court, and any further costs incurred in collecting

the sums found due to plaintiff in these proceedings.

                                     Respectfully submitted,


                                     /s/ Salvador J. Pusateri            _
                                     Salvador J. Pusateri, T.A. (#21036)
                                     PUSATERI, JOHNSTON, GUILLOT & GREENBAUM
                                     1100 Poydras Street, Suite 2250
                                     New Orleans, LA 70163
                                     Telephone: 504-620-2500
                                     Facsimile: 504-620-2510
                                     Salvador.Pusateri@pjgglaw.com
                                     ATTORNEYS FOR CHEM CARRIERS, L.L.C.
